UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1061



BELL ATLANTIC-WASHINGTON, DC, INCORPORATED,

                                              Plaintiff - Appellee,

          versus


SYED H. (NAYYAR) ZAIDI,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-467-A)


Submitted:   May 14, 1998                   Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Syed H. (Nayyar) Zaidi, Appellant Pro Se. Betty S.W. Graumlich,
John Lyons Marshall, Jr., MCSWEENEY, BURTCH & CRUMP, Richmond,
Virginia, for Appellee.




 * Senior Judge Butzner did not participate in consideration of
this case. The decision is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting summary
judgment to the Plaintiffs in their civil action and dismissing

Appellant's counterclaims. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Bell Atlantic DC v.
Zaidi, No. CA-97-467-A (E.D. Va. Dec. 10, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2